ORIGINA        06/02/2020



            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0387



                                        DA 19-0387
                                                                            FILED
 STATE OF MONTANA,
                                                                               JUN 0 2 2020
                                                                           Bowen Greenwood
              Plaintiff and Appellee,                                    Clerk of Supreme Court
                                                                            State of Montana


       v.                                                          ORDER

 MARGO ALLISON STURTS,

              Defendant and Appellant.


       Counsel for the Appellant Margo Allison Sturts filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738,87 S. Ct. 1396(1967). Sturts was granted time to file a response,
but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Sturts's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies ofthis Order to all counsel of record and to
the appellant personally.
       DATED this Z:265jday of June, 2020.




                                                               Chief Justice


                                                                     /
Justices